Citation Nr: 1043522	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating in excess of 10 percent for 
right hip degenerative disease.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1969, from 
October 2001 to April 2002, and from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Right hip degenerative disease is manifested by subjective 
complaints of pain and stiffness; objectively, the Veteran has 
100 degrees of flexion, 30 degrees of extension, 40 degrees of 
abduction, 20 degrees of adduction, 62 degrees of external 
rotation, and 27 degrees of internal rotation; he can toe out 
greater than 15 degrees and cross his legs.

2.  Dysthymic disorder is manifested by depressed mood, 
constricted affect, loss of interest, and avoidance.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right hip degenerative disease have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5003, 5252 (2010).

2.  The criteria for an initial evaluation of 30 percent, but no 
higher, for dysthymic disorder have been met.  38 U.S.C.A. § 
1155,  (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in January 2006 advised the Veteran of the 
evidence necessary to establish service connection on both a 
direct and secondary basis.  He was asked to identify or submit 
evidence supportive of his claims.  The evidence of record was 
discussed and the Veteran was told how VA would assist him in 
obtaining additional relevant evidence.

In March 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

In June 2008 the Veteran was advised of the criteria under which 
his service connected psychiatric disorder and right hip 
disability are evaluated.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The claims decided herein pertain to higher initial evaluations.  
The Board notes that this is a case in which the Veteran is 
challenging the initial evaluations assigned following the grant 
of service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with respect to these issues has been satisfied.

With respect to VA's duty to assist, the Board notes that to the 
extent possible, identified treatment records have been 
associated with the claims file.  VA examinations have been 
carried out.  The Board finds that they were adequate in that the 
examiners reviewed the record, interviewed the Veteran, and 
performed appropriate physical examinations prior to providing 
their conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 310-
11 (2007).  The reports of record are thorough and consistent 
with contemporaneous treatment records.  For these reasons, the 
Board concludes that the findings of the VA examiners are more 
persuasive than the Veteran's assertions to the contrary, and 
that the reports are adequate on which to base a decision.

Neither the Veteran nor his representative has identified any 
outstanding evidence that might support his claims.  Accordingly, 
the Board concludes that the duty to assist has been fulfilled in 
this case.  

For the foregoing reasons, it is not prejudicial to the Veteran 
for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are warranted but finds that 
the disabilities in question have not significantly changed and 
staged ratings are not for consideration.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

	Right Hip

The Veteran is currently in receipt of a 10 percent rating for 
degenerative disease of the right hip.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, 20 percent; 
with X- ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5251, a maximum 10 percent disability 
rating is warranted for thigh extension limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability rating is 
assigned for limitation of flexion to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 degrees; 
a 30 percent disability rating is assigned for flexion limited to 
20 degrees; and a 40 percent disability rating is assigned for 
flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.

Under Diagnostic Code 5253, a 10 percent disability rating is 
warranted for limitation of rotation of, cannot toe-out more than 
15 degrees, affected leg.  A 20 percent rating is warranted where 
adduction is limited such that legs cannot be crossed; and a 30 
percent rating is assigned for limitation of abduction of, motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

For VA purposes, normal range of motion of the hip is from 0 to 
125 degrees of flexion and 0 to 45 degrees of abduction.  38 
C.F.R. § 4.71, Plate II.

On VA general medical examination in April 2006, the Veteran's 
history was reviewed.  He reported that he had experienced 
chronic right hip pain for a number of years but that it had been 
exacerbated when he was in Iraq and was required to wear body 
armor.  He denied radiation of pain and indicated that driving 
activities tended to aggravate it.  He denied that the right hip 
pain interfered with his ability to ambulate.  He denied any 
history of dislocation or subluxation, as well as symptoms such 
as redness, warmth, or effusion.  He denied trauma.  He stated 
that he took over the counter Motrin every other day and that it 
helped relieve his pain.  He denied any incapacitation secondary 
to his right hip disability.  Physical examination revealed a 
normal gait.  The examiner noted that she was unable to reproduce 
pain at the right hip with palpation.  The Veteran had full range 
of motion of both hips, with flexion to 100 degrees, extension to 
30 degrees, abduction to 40 degrees, and adduction to 20 degrees; 
the examiner noted that all measurements were performed 
passively, actively, and repetitively without signs of pain, 
discomfort, or fatigability.  X-rays revealed no fracture, 
dislocation, or bony destruction.  The joint space was preserved.  
The diagnosis was right hip degenerative disease with increased 
pain and discomfort while activated secondary to increased body 
armor.    

An additional VA examination was conducted in January 2008.  On 
review of the medical history, the examiner noted that there was 
no history of hospitalization or trauma.  There were no 
constitutional symptoms of arthritis and no incapacitating 
episodes of arthritis.  The Veteran reported that he was unable 
to stand for more than a few  minutes and able to walk for one 
quarter mile.  He denied deformity, giving way, instability, and 
weakness.  He endorsed pain and stiffness.  He also denied 
episodes of dislocation or subluxation, as well as locking.  He 
endorsed severe flare-ups every one to two months and that they 
rendered him bed ridden for one to two days.  On physical 
examination, the examiner noted that the Veteran had an antalgic 
gait.  There was no evidence of abnormal weight bearing.  Range 
of motion testing revealed flexion to 122 degrees, with pain at 
118 degrees; extension to 15 degrees with pain at 13 degrees; 
abduction to 45 degrees with pain at 42 degrees; adduction to 25 
degrees with pain at 25 degrees; external rotation to 62 degrees 
with pain at 62 degrees; and internal rotation to 27 degrees with 
pain at 37 degrees.  The Veteran could toe out greater than 15 
degrees and he could cross his legs.  There was no evidence of 
inflammatory arthritis or joint ankylosis.  The examiner noted 
that there was pain in the sacral and hip area.  He concluded 
that there were significant effects on occupation, with decreased 
mobility, problems with lifting and carrying, and pain.  He noted 
that the Veteran had missed six to eight days of work due to his 
hip.  The diagnosis was chronic bursitis of the right hip.

Having carefully reviewed the evidence pertinent to this claim, 
the Board has determined that a higher evaluation is not 
warranted.  In this regard, the Board observes that a 20 percent 
evaluation requires evidence of flexion limited to 30 degrees or 
evidence that the individual is unable to cross his legs.  Here, 
the evidence does not reflect such findings.  Even when the 
Veteran's subjective report is accepted as correct, such 
limitation of function does not approximate the functional 
equivalent of limitation required for a 20 percent rating.  In 
essence, the limitation of motion described by the Veteran is 
addressed by the criteria for a 10 percent evaluation.  Moreover, 
there is no objective evidence of weakness, swelling, or muscle 
spasm which confirms limitation of motion, or additional 
limitation following repetitive use.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See supra DeLuca.  However, neither 
the lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The Board has considered the Veteran's arguments with respect to 
this disability, and acknowledges that he is competent to report 
his symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an evaluation 
in excess of 10 percent is not in order.  

Accordingly, the Board finds that the disability does not more 
nearly approximate the criteria for a higher rating.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	Dysthymic Disorder

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9433 (2010), a 100 percent evaluation is provided for dysthymic 
disorder where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  A 70 percent evaluation 
is provided where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance or hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- type 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 30 
percent evaluation is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  A 10 percent evaluation is warranted where there 
is occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130 
(2010).

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31-40 is assigned where 
there is "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers).  Id.  A score of 61-70 is 
assigned where there are mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, of theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id. 

On VA psychiatric examination in April 2006, the Veteran's claims 
file and hospital chart were reviewed.  Subjectively, the Veteran 
complained of sleep disturbance, poor concentration, headaches, 
and physical pain.  A full psychosocial history was elicited.  
The Veteran noted that since his return from Iraq in May 2004 he 
had worked as a bus driver at Ft. Leonard Wood.  He reported that 
he lived with his wife of 38 years and that he had a daughter and 
granddaughter that lived nearby.  He acknowledged that he was 
depressed when he returned from Iraq but that it had improved.  
With respect to current symptoms, he reported that he woke up two 
the three times per  night and had thoughts about Iraq.  He 
denied any dreams.  He also denied flashback experiences and 
distress by exposure to events that reminded him of Iraq.  He 
stated that he avoided thoughts associated with Iraq by trying to 
think about other things.  He acknowledged diminished interest in 
previously enjoyed activities.  He denied feeling of detachment.  
The examiner noted that he presented with a restricted range of 
affect despite his denial of being unable to have loving 
feelings.  The Veteran reported trouble with anger outbursts when 
he first returned from Iraq but stated that it was better.  He 
did endorse difficulty with concentration and indicated that his 
startle response was not too bad.  He noted that he had social 
contact with people at work and that he planned on working three 
more years before retiring.  On mental status examination, the 
Veteran's hygiene was adequate, and his gait and posture were 
unremarkable.  No movement abnormalities were noted.  His mood 
appeared dysphoric despite his description of his mood as easy 
going and good.  His affect was restricted.  Sleep was described 
as interrupted two to three times per night with terminal 
insomnia at about 3:00 a.m.  His speech was fluent and free from 
paraphrasic errors.  Thought flow appeared to be blocked, with 
brief laconic responses to questions.  The Veteran denied 
hallucinations or ideas of reference.  Thought content appeared 
to involve minimizing psychiatric symptoms related to Iraq.  The 
Veteran was alert and oriented.  He denied problems with his 
memory but acknowledged difficulty with concentration.  His 
intellect appeared to be in the average range.  The examiner 
noted that he appeared to have a somewhat repressed coping style 
and tended to minimize difficulties.  The diagnosis was dysthymic 
disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.

April 2006 letters from the Veteran's wife and daughter describe 
their observations of the Veteran.  His daughter indicated that 
he was aloof and distant and that he tended to be more inclined 
to spend time by himself.  She noted that he was no longer active 
and that he no longer took pride in his appearance, indicating 
that he had grown his hair out and that he had a full beard.  She 
stated that he often appeared angry and that his only interaction 
with her and her mother seemed angry.  The Veteran's wife 
indicated that he was depressed and that he was no longer active 
in their church.  She noted that he no longer visited their 
daughter.  She also indicated that he was unable to sleep and 
that he had erectile dysfunction.

On VA examination in January 2008, the Veteran reported that 
medications worked pretty well to control his depression but 
stated that he still had problems sleeping.  He indicated that he 
woke every hour and attributed it to physical pain.  He noted 
that despite the sleep problem, he did not feel particularly 
tired during the day and that his energy level was good.  He 
noted that he had lost interest in things that had previously 
been interesting, such as sex, food, and leisure activities.  He 
also noted that he was critical of himself.  While he denied 
depression and described his mood as good, his affect was 
constricted.  He endorsed recollections about his traumatic 
experiences.  On mental status examination, the Veteran's speech 
was spontaneous, clear, and coherent.  He was cooperative and 
attentive.  His affect was constricted.  He was unable to perform 
subtraction by serial sevens.  He was oriented.  Thought process 
and content were unremarkable.  There were no delusions.  He 
understood the outcome of behavior.  His intelligence was 
average.  There was no evidence of hallucinations, inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, 
homicidal thoughts, or suicidal thoughts.  He had good impulse 
control.  The examiner concluded that there were no problems with 
activities of daily living.  His memory was normal.  Results of 
the Beck Depression Index II indicated that the Veteran's score 
was within the normal range; he endorsed anhedonia, decreased 
energy, self-criticism, and insomnia.  The examiner noted that 
the Veteran was employed full time as a bus driver.  The 
diagnosis was major depressive disorder,  single episode, mild.  
He assigned a GAF score of 63.

In a July 2008 statement, the Veteran indicated that he avoided 
situations, thoughts, and feelings that elicited memories.  He 
noted that he had persistent sleep difficulties and irritability. 
He stated that he felt helpless and insecure, and had a negative 
self-image.  He indicated that he did not trust the government.  
He noted that his concentration was poor and that he could not 
remember things.  He stated that he had trouble controlling his 
anger.

Having reviewed the evidence pertinent to this claim, the Board 
has determined that the symptoms of the Veteran's service-
connected dysthymic disorder more nearly approximate the criteria 
for a 30 percent evaluation.  In that regard, the Board observes 
that the April 2006 VA examiner indicated that the Veteran 
appeared to minimize his psychiatric symptoms and that he had a 
repressed coping style and tended to minimize difficulties.  
Subsequent statements by the Veteran's wife and daughter describe 
him as angry, aloof and distant.  His daughter indicated that he 
no longer took pride in his appearance and that his interactions 
with her were angry.  His wife stated that he was depressed and 
no longer active in their church.  

However, an evaluation in excess of 30 percent is not for 
application.  The Board observes that the Secretary, acting 
within his authority to "adopt and apply a schedule of 
ratings," chose to create one general rating formula for mental 
disorders. 38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 
4.130.  By establishing one general formula to be used in rating 
more than 30 mental disorders, there can be no doubt that the 
Secretary anticipated that any list of symptoms justifying a 
particular rating would in many situations be either under- or 
over-inclusive.  The Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides guidance 
as to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each Veteran and disorder, and the effect of those 
symptoms on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 
128 (1997).  The evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, the rating specialist 
is to consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

In this case, the Board acknowledges that the Veteran's dysthymic 
disorder is manifested by disturbances in affect and mood, as 
well as sleep problems.  However, little in the record, including 
the Veteran's statements and those from his family, suggests that 
the criteria for an evaluation of 50 percent or greater are met.  
The evidence does not demonstrate speech disturbance, panic 
attacks, difficulty in understanding complex commands, long-term 
memory impairment, impaired abstract thinking, or difficulty in 
establishing and maintaining effective work and social 
relationships.  Rather, as noted, there has been no demonstration 
of suicidal or homicidal ideation, intractable panic, or spatial 
disorientation.  Judgment is intact.  The Veteran's hygiene has 
been noted to be adequate.  While there has reportedly been an 
impact on the Veteran's interpersonal functioning, the record 
does not reflect the difficulty contemplated by the diagnostic 
criteria for a higher rating.  In fact, the Veteran has reported 
that he is employed full time as a bus driver and has not 
indicated that contact with his passengers is problematic.  At 
worst, the Veteran's GAF has been assessed as 55.  Such a score 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The Board additionally 
notes that a GAF score does not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, it is but 
one factor to be considered in conjunction with all the other 
evidence of record. 38 C.F.R. §§ 4.2, 4.6.  In this case, the 
Board finds that the overall severity of the Veteran's PTSD is 
consistent with no more than a 30 percent rating.  Accordingly, 
the Board finds that the appropriate rating of the Veteran's 
dysthymic disorder is 30 percent.


Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities are inadequate.  A comparison between the level of 
severity and symptomatology of both the Veteran's hip disability 
and his psychiatric disorder with the established criteria shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Consequently, the Board has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative disease of the right hip is denied.

Entitlement to an initial evaluation of 30 percent for dysthymic 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The Board observes that service connection may be granted to a 
Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed below.

The signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory system 
(upper or lower), (9) sleep disturbance, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).  

On a post-deployment assessment dated in June 2004, the presence 
of headaches is denied.  This report was completed by automation.  
Also of record is a post-deployment health assessment that was 
filled in by hand, and is undated.  Both indicate that the 
Veteran was deployed to Iraq in the summer of 2003.  On the hand 
completed form, the Veteran indicated that he had experienced 
headaches during his deployment.  The Veteran subsequently 
indicated during an April 2006 VA examination that he was told 
during service that his headaches were due to environmental 
allergies.  At that time, the Veteran acknowledged having a 
history of sinus problems prior to service, but asserted that his 
headaches had worsened since service.

In the years following this most recent deployment, the Veteran 
has endorsed headaches.  His wife has also stated that he had 
headaches that he treats with over the counter medication.  The 
Veteran has indicated his belief that his headaches might be 
related to his service-connected hearing loss and tinnitus.

In light of the Veteran's statements, the Board has concluded 
that another VA examination is warranted to further clarify the 
etiology of the Veteran's claimed headaches, to include a 
determination as to whether they may be manifestations of an 
undiagnosed illness or related to a service-connected disability.

In light of the above discussion, the Board has determined that 
additional development and action are required.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed headaches.  The claims file and 
a copy of this remand should be forwarded 
to the examiner for review.  The examiner 
must state on the examination report that 
he/she has reviewed the claims folder.  A 
full history should be elicited from the 
Veteran during the course of the 
examination, the pertinent details of which 
should be recited in the examination 
report.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations referable to 
headaches.  The examiner should note and 
detail all reported signs and symptoms, to 
include details about the onset, frequency, 
duration, and severity of all complaints, 
and indicate what precipitates and what 
relieves them.  The examiner should 
determine whether there are any objective 
medical indications that the Veteran is 
suffering from chronic headaches.

The examiner should specifically determine 
whether the Veteran's headaches are 
attributable to any known diagnostic 
entity.  If so, the examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that headaches are related to 
service or to the Veteran's service-
connected hearing loss or tinnitus.

If the examiner determines that the 
manifestations are not attributable to a 
known diagnostic entity, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
Veteran's headaches and whether they result 
from an undiagnosed illness. 

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).

3.  Upon completion of the above actions, 
readjudicate the claim on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


